Citation Nr: 0213562	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  99-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a service-connected back disorder, for purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	James J. Wall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from December 1943 to October 
1945 and January 1948 to April 1949.  

Historically, after a June 1991 decision by the Board of 
Veterans' Appeals (Board) denied service connection for a 
back disorder, the veteran, by a September 1991 written 
statement, requested reopening of the back disorder service 
connection claim.  However, the claim was not adjudicated by 
the originating agency prior to his January 1993 death.  See 
Landicho v. Brown, 7 Vet. App. 42, 50 (1994).  In February 
1993, appellant, as the veteran's widow, claimed, in part, 
entitlement to accrued benefits and a March 1998 Board 
decision awarded service connection for a back disorder, for 
accrued benefits purposes.  

This matter came before the Board on appeal from an April 
1998 implementing rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO), which granted secondary 
service connection and assigned an initial 20 percent 
evaluation for a low back disability, classified as low back 
pain with degenerative changes, for accrued benefits 
purposes, effective March 27, 1990.  

A September 1999 "Travel Board" hearing was held before a 
Board Member.  In December 1999, the Board remanded the case 
to the RO for additional evidentiary development.  

In a January 10, 2001 decision, the Board denied an 
evaluation in excess of 20 percent for the service-connected 
back disorder, for purposes of accrued benefits.  
Subsequently, the appellant appealed that January 10, 2001 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  During the pendency of that appeal, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§ 5100 et. seq. (West Supp. 2001)) became law.  Thereafter, 
in view of the Veterans Claims Assistance Act of 2000, the 
Secretary of the VA (appellee) filed an unopposed motion for 
remand of that January 10, 2001 Board decision.  By 
subsequent Order, the Court granted the appellee's unopposed 
motion for remand, vacated that January 10, 2001 Board 
decision, and remanded the case for compliance with the 
instructions in the motion.  

In a May 2002 letter, the Board notified appellant's attorney 
that he could submit additional evidence and/or argument to 
the Board within a 90-day period from date of letter.  
Shortly thereafter, appellant's attorney responded, stating 
that all evidence and argument had already been submitted and 
to adjudicate the claim based on the existing record.  

With regards to another procedural matter, since the Board 
Member who had conducted that September 1999 Travel Board 
hearing subsequently retired.  The Board's administrative 
staff informed appellant and her attorney, by an August 2002 
letter, of their option to have another Board hearing or have 
the case decided on the existing record; and that if no reply 
was received within a 30-day period, the Board would assume 
no hearing was desired.  No reply from appellant or her 
attorney has been received.  Therefore, the case appears 
ready for final appellate determination.

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
"increased rating" appellate issue (although for accrued 
benefits purposes) as that delineated on the title page of 
this decision.  


FINDINGS OF FACT

1.  During the veteran's lifetime, he filed a request to 
reopen a back disability service connection claim.  He died 
in January 1993.  In February 1993, appellant, as the 
veteran's widow, claimed entitlement to accrued benefits.  

2.  After a March 1998 Board decision awarded service 
connection for a back disorder, appellant timely appealed an 
implementing rating decision, which granted secondary service 
connection for a low back disability, classified as low back 
pain with degenerative changes, and assigned an initial 20 
percent evaluation, for accrued benefits purposes.

3.  It has not been shown, by competent evidence on file at 
time of death, that within the relevant two-year period prior 
to his death, the veteran's service-connected low back 
disability was manifested by severe limitation of low back 
motion or severe lumbosacral strain.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected low back disability, for purposes of 
accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5121 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1000, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim at issue was obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by additional development of said 
appellate issue.  

It should be added that with respect to said accrued benefits 
claim, appellant and her attorney have been informed by the 
RO at various stages of the proceedings that the claim was 
denied, in part, due to the lack of clinical evidence 
indicating that the veteran's back disability during the 
relevant two-year period prior to his death had increased in 
severity or met the criteria for a higher evaluation.  See, 
in particular, a February 1999 Statement of the Case and 
August 2000 Supplemental Statement of the Case, which 
included law and regulations with respect to rating back 
disabilities and specifically referred to the lack of medical 
evidence relating to the back for the period in controversy.  
It is significant that at the September 1999 Travel Board 
hearing, appellant divulged that during the relevant two-year 
period prior to his death, the veteran did not receive any 
private medical treatment, only treatment at a certain VA 
medical facility.  Pursuant to the December 1999 Board 
remand, additional VA medical records were obtained from said 
medical facility with respect to the period in controversy.  
However, such records primarily relate to treatment for 
conditions other than the service-connected back disability.  
Additionally, by the aforestated January 10, 2001 adverse 
Board decision (subsequently vacated by Court order), 
appellant and her attorney were provided actual notice of the 
pertinent evidence, the applicable legal theories, laws, and 
regulations governing accrued benefits and assignment of 
disability ratings for back disorders, and the reasons for 
denial of said claim.  

Furthermore, in response to the Board's May 2002 letter, 
appellant's attorney responded, stating that all evidence and 
argument had already been submitted and to adjudicate the 
claim based on the existing record.  

It does not appear that appellant or her attorney has 
informed the VA of the existence of any other specific 
competent evidence that should be obtained.  The Board 
concludes it may proceed, as all evidence has been received, 
without regard to specific notice as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  It is the Board's opinion that there 
is no indication that other existing evidence should be 
obtained and that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has been 
satisfied with respect to the issue on appeal.  

Even though appellant's accrued benefits claim for a higher 
evaluation for the veteran's service-connected back disorder 
under 38 U.S.C.A. § 5121 is a separate claim from the 
veteran's underlying back disorder service connection claim 
filed during his lifetime (since it is based upon a separate 
statutory entitlement of the survivor for which an 
application must be filed in order to receive benefits), it 
is at the same time derivative of the veteran's claim, in 
that the claimant's entitlement is based upon the veteran's 
entitlement.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 
(1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 
117 S. Ct. 2478 (1997).  

Although a pending claim does not survive a veteran's death 
(See Landicho, supra), certain individuals may be entitled to 
accrued benefits under certain conditions.  Under 38 U.S.C.A. 
§ 5121(c), a claim for accrued benefits requires that the 
application be filed within one year after the date of death.  
Since appellant filed her claim for accrued benefits in 
February 1993, a month after the veteran's death, this 
element has been met.

In pertinent part, periodic monetary benefits under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death and due 
and unpaid for a period not to exceed two years, shall upon 
the death of such individual be paid to the living person 
first listed as follows: (A) The veteran's spouse;....  38 
U.S.C.A. § 5121 (West 1991 & Supp. 1998), as amended by the 
Veterans' Benefits Improvements Act of 1996, P.L. 104-275, 
Sec. 507, 110 Stat. 3322 (Oct. 9, 1996).  Since 38 U.S.C.A. 
§ 5121, which authorizes payment of certain accrued benefits, 
was recently amended and now extends the relevant time period 
for payment of such benefits to a two-year period prior to 
death, instead of the former one-year period, this 
liberalizing law will be applied with respect to appellant's 
accrued benefits claim, which was filed in February 1993.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Board has considered the appropriateness of rating the 
veteran's service-connected low back disability, for accrued 
benefits purposes, under all potentially applicable 
diagnostic codes.  In pertinent part, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. 38 C.F.R. § 4.71a, 
Code 5003.  

Moderate limitation of motion of the lumbar segment of the 
spine may be assigned a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
Part 4, Code 5292.

Diagnostic Code 5295 specifically applies to rating 
lumbosacral strain.  A 20 percent evaluation may be assigned 
for lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation may also be assigned if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295.  

VA outpatient treatment records dated in April 1987 and July 
1989 VA hospitalization records prior to the pertinent period 
in controversy included low back pain complaints, clinical 
findings of mild spasm in the lumbar spine with moderate or 
"some" decreased range of motion in all directions, and 
radiographic evidence of mild lumbar dextroscoliosis with 
mild/moderate diffuse degenerative joint disease.  No 
lumbosacral spine discogenic disease was radiographically 
noted.  The RO apparently based its assignment of an initial 
20 percent evaluation for the service-connected back 
disability, for accrued benefits purposes, on this evidence.  
See April 1998 rating decision sheet.  However, in the 
instant appeal, the Board notes that this material was dated 
prior to the pertinent two-year period preceding the 
veteran's January 1993 death.  In other words, such clinical 
evidence does not indicate whether the veteran's back 
disability was symptomatic or the degree to which it may have 
been symptomatic within the pertinent two-year period 
preceding his death.  

Although there are numerous VA clinical records dated from 
February 1991 to January 1993, during the two-year period 
prior to the veteran's January 1993 death, these records 
primarily pertain to conditions other than the service-
connected low back disability (including diabetes mellitus, 
cerebrovascular and peripheral vascular disease, pneumonia, 
and status post prostatitis).  During September 1992 VA 
hospitalization, a past medical history was noted of 
bilateral [brain] lesions shown on CAT scan, interpreted as 
probably old strokes.  His medical history was also noted as 
including "at least two strokes, which in addition to 
peripheral neuropathy and the left foot drop, have given the 
patient difficulty ambulating."  Clinically, the back was 
nontender without deformity.  The impressions included 
peripheral vascular disease with multiple previous strokes.  
Significantly, no back disability manifested by discogenic 
disease or neurologic deficits was either clinically reported 
or diagnosed.  During December 1992-January 1993 terminal VA 
hospitalization, diagnoses included an acute left 
cerebrovascular accident with right-sided hemiplegia.  

Parenthetically, even assuming arguendo that the veteran's 
back symptomatology, which was clinically described in 1987 
and 1989 as "mild" muscle spasm and "moderate" limitation 
of motion, apparently with low back pain, remained the same 
severity during the later pertinent two-year period prior to 
the veteran's January 1993 death, the severity of the 
restriction of low back motion or any lumbosacral strain 
cannot reasonably be characterized as more than moderate in 
degree.  38 C.F.R. Part 4, Codes 5292 and 5295.  Since no 
lumbar spinal discogenic pathology was clinically shown, it 
does not appear appropriate to rate the service-connected low 
back disability under Diagnostic Code 5293, which is a code 
for rating intervertebral disc syndrome.  

Although the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995) relate 
to functional loss due to pain, weakness or other 
musculoskeletal pathology, the veteran's service-connected 
low back disability, manifested primarily by no more than 
moderate limitation of motion or associated symptomatology, 
would be adequately compensated for by the 20 percent 
evaluation assigned by the RO, for accrued benefits purposes.  
The 20 percent rating contemplates some complaints of pain 
with associated functional limitation.  It should be pointed 
out that Codes 5292 and 5295 encompass limitation of motion 
of the lumbar spine and "characteristic pain and 
demonstrable muscle spasms."  Since arthritis is rated based 
on limitation of motion of the specific joints involved, any 
painful restricted back motion would overlap to a great 
extent any lumbar strain or arthritis of the lumbosacral 
spine, given their close anatomical location and functioning.  
See 38 C.F.R. § 4.14 (2002).  For the aforestated reasons, 
there is no basis for a disability rating in excess of 20 
percent for the veteran's service-connected low back 
disability, for accrued benefits purposes, based on the 
relevant evidence that is of record.  An extraschedular 
evaluation would not be for consideration, since the relevant 
evidence does not show that the service-connected low back 
disability presented such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical, particularly since relatively moderate 
back impairment was shown.  38 C.F.R. § 3.321(b)(1) (2002).  

Appellant contends and testified at a September 1999 Travel 
Board hearing, in essence, that the veteran had severe back 
pain that limited his activities during the relevant period 
prior to his death.  However, since appellant's testimony was 
not on file, or constructively on file, at the time of the 
veteran's January 1993 death, such evidence may not be 
considered in deciding the appellate issue.  See 38 C.F.R. 
§ 3.1000(d)(4)(i), which states, in pertinent part:  (4) 
Evidence in the file at date of death ... will be considered 
to have been met when there is on file at the date of the 
veteran's death: (i) ... evidence, including uncertified 
statements, which is essentially complete and of such weight 
as to establish...degree of disability for disease or injury....  
Alternatively, even assuming that such testimony is relevant 
in deciding the appellate issue, appellant would not be 
competent to offer opinion as to the etiology of the 
veteran's back pain (i.e., whether back pain is attributable 
to back pathology versus referred pain from other bodily 
areas would require medical expertise).  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).

In short, it is the Board's opinion that the clinical 
evidence on file during the relevant two-year period prior to 
death does not indicate that the veteran's service-connected 
low back disability had increased in severity or was 
manifested by severe limitation of lumbar spinal motion or 
severe lumbosacral strain, such that the criteria for an 
evaluation in excess of 20 percent for that disability were 
met.  Consequently, since the negative evidence is 
overwhelming on this point in controversy, appellant's 
accrued benefits claim for an initial evaluation in excess of 
20 percent for the service-connected back disorder is denied.  




ORDER

Appellant's accrued benefits claim for an initial evaluation 
in excess of 20 percent for the service-connected back 
disorder is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

